27 F.3d 562
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William T.K. DOLAN, Plaintiff Appellant,v.Thomas R. MONROE, Honorable;  Marie-France M. Vareilles,Defendants Appellees.
No. 94-1393.
United States Court of Appeals, Fourth Circuit.
Submitted May 24, 1994.Decided June 28, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Senior District Judge.  (CA-93-1571)
William T.K. Dolan, appellant pro se.
Peter Robert Messitt, Office of the Attorney General of Virginia, Richmond, VA;  Marie-France M. Vareilles, Arlington, VA, for appellees.
E.D.Va.
AFFIRMED.
Before WIDENER, WILKINSON, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
William Dolan appeals from the district court's order dismissing his complaint filed against his ex-wife and the Virginia state court judge who presided over their child custody proceedings.  Dolan has also filed a motion to submit a reply brief out of time.  Although we grant this motion, our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm substantially on the reasoning of the district court.*  Dolan v. Monroe, No. CA-93-1571 (E.D. Va.  Feb. 28, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 To the extent that Dolan raised a claim under  Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971), the claim lacks merit because the Defendants are not federal officials